Case 3:19-cr-00695-MAG Document1 Filed 12/17/19 Page 1 of 4

AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY: O COMPLAINT INFORMATION LI INDICTMENT ______ Name of District Court, and/or Judge/Magistrate Location
1 suPERSEDING NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

 

 

 

OFFENSE CHARGED

Count One: 18 U.S.C. 371 - Conspiracy; EC] Petty
Count Three: 18 U.S.C. § 661 - Theft within Special Maritime

and Territorial Jurisdiction C] Minor r- DEFENDANT - U.S WA
Misde- G

meanor pb DOMINIC ONSTOTT TUASON

Felon

[] Felony RICT NUMB

PENALTY: Counts One and Three: Max. 12 months imprisonment; Max. 12 9 5
Nae, maa

months supervised release; Max. 5 years probation; Max. $100,000
fine; $25 mandatory special assessment fee

 

 

 

 

 

 

 

 

 

DEFENDANT
PROCEEDING — IS. NOTIN CUSTODY 7 &
. as Has not been arrested, pending outcome this proceeding.
Name of Complaintant Agency, or Person (& Title, if any} 1) If not detained give date any orion DEC 7 9019 9
. summons was served on above chargés y.
U.S. Park Police _,._
SUSAN Y. SOONG
person is awaiting trial in another Federal or State Court, 2) (] |s a Fugitive CLERK, U.S. DISTRICT COURT
C] give name of court NORTH DISTRICT OF CALIFORNIA

3) [_] Is on Bail or Release from (show District)

 

 

gO this person/proceeding is transferred from another district

per (circle one) FRCrp 20, 21, or 40. Show District
IS INCUSTODY

4) [|] On this charge

 

this is a reprosecution of
charges previously dismissed 5) On another conviction
O which were dismissed on motion SHOW Ui

\ C] Federal C] State

of: DOCKET NO.
\ 6) [_] Awaiting trial on other charges

[[] U.S. ATTORNEY [_] DEFENSE ; senectity it
If answer to (6) is "Yes", show name of institution

 

this prosecution relates to a

 

 

 

 

 

 

 

 

 

[_] pending case involving this same Has detainer L_] Yes give date
defendant MAGISTRATE been filed? N
[ ] No filed
CASE NO.
prior proceedings or appearance(s) DATE OF » Month/Day/Year
C] before U.S. Magistrate regarding this ARREST
defendant were recorded under _ Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S, CUSTODY
[x] U.S. Attorney [] Other U.S. Agency
Name of Assistant U.S. [_] This report amends AO 257 previously submitted

Attorney (if assigned) Denise M. Oki

p ADDITIONAL INFORMATION OR COMMENTS
PROCESS:

[] SUMMONS [x] NOPROCESS* [] WARRANT __ Bail Amount:

If Summons, complete following:
CT Arraignment CJ Initial Appearance * Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

 

 

Defendant Address:

Date/Time: Before Judge:

 

Comments:

 

 

 
 

Case 3:19-cr-00695-MAG Document1 Filed 12/17/19 Page 2 of 4
AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

 

 

 

 

 

By: L] complaint INFORMATION [J] INDICTMENT Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA
OFFENSE CHARGED LI SuPERSEDING
SAN FRANCISCO DIVISION
Count One: 18 U.S.C. 371 - Conspiracy; [_] Petty
Count Two: 18 U.S.C. § 661 - Theft within Special Maritime .
and Territorial Jurisdiction LC] Minor -— DEFENDANT - U.S
Misde- MELISSA SAN PEDRO,
meanor d a/k/a/ Marissa Joy Madsen
Fel
[] Felony DISTRICT COURT NUMBER

 

 

 

PENALTY: Counts One and Two: Max. 12 months imprisonment; Max. 12
months supervised release; Max. 5 years probation; Max. $100,000 9 6 9
fine; $25 mandatory special assessment fee
- DEFENDANTDE T 7 2019

 

PROCEEDING §=——W___ IS NOTIN CUSTODY
. as Has not been arrested, pendin i ding.
Name of Complaintant Agency, or Person (& Title, if any) 1) If not detained give date anyGUth ve pgeee Cum
summons was served on AODEIDAEISRCWOE CALOR TA

U.S. Park Police

person is awaiting trial in another Federal or State Court, 2) [_] !s a Fugitive
O give name of court

3) [_] |s on Bail or Release from (show District)

 

 

this person/proceeding is transferred from another district

L) per (circle one) FRCrp 20, 21, or 40. Show District
IS IN CUSTODY

4) [[] On this charge

 

this is a reprosecution of

charges previously dismissed
O which were dismissed on motion SHOW

of: \ DOCKET NO.

5) [] On another conviction

} C] Federal [] State

6) [_] Awaiting trial on other charges

[_] U.S. ATTORNEY [_] DEFENSE on ae as
If answer to (6) is "Yes", show name of institution

 

 

 

 

 

 

 

 

 

 

this prosecution relates to a Weel!
[_] pending case involving this same Has detainer CO Yes give date
defendant MAGISTRATE been filed? a No filed
CASE NO.

prior proceedings or appearance(s) DATE OF > Month/Day/Year

before U.S. Magistrate regarding this ARREST

defendant were recorded under ——_—————— Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S. CUSTODY

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S. [ | This report amends AO 257 previously submitted
Attorney (if assigned) Denise M. Oki

 

 

 

ADDITIONAL INFORMATION OR COMMENTS
PROCESS:

[_] SUMMONS NO PROCESS* [_] WARRANT Bail Amount:

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 

Comments:

 

 

 
BR WwW BH

oO 4S NN DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00695-MAG Document1 Filed 12/17/19 Page 3 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

FILED
DEC 17 ang
Coen SN, Y. SOONG

Noa H sta reece noua
FORNIA

MAG

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISC SION
UNITED STATES OF AMERICA, GR 1 9 0 6 ¥y o

 

) Cc
)
Plaintiff, ) VIOLATIONS:
)
Vv. ) 18 U.S.C. § 371 — Conspiracy to Commit Offense
) Against the United States (Class A Misdemeanor);
MELISSA SAN PEDRO, ) 18 U.S.C. § 661 — Theft within Special Maritime and
a/k/a/ Marissa Joy Madsen, and ) Territorial Jurisdiction (Class A Misdemeanor)
DOMINIC ONSTOTT TUASON, )
)
Defendants. ) SAN FRANCISCO VENUE
)
INFORMATION

The United States Attorney charges:

COUNT ONE: (18 U.S.C. § 371 — Conspiracy to Commit Offense Against the United States)
Beginning on a date unknown but no later than January 14, 2018, and continuing thereafter until

on or about January 14, 2018, in the Northern District of California, the defendants,

MELISSA SAN PEDRO,
a/k/a/ Marissa Joy Madsen and
DOMINIC ONSTOTT TUASON,

knowingly and willfully conspired and agreed together and with each other, to commit an offense
against the United States: that is to take and carry away, with intent to steal and purloin, property of the

Sports Basement store located in the Presidio of San Francisco and within the Special Maritime and

INFORMATION ]

 
oO Oo mSeUmMGSULUDGD

11
12
13
14
15
16
17
18
19

21
pe
23
24
25
26
27
28

 

 

Case 3:19-cr-00695-MAG Document1 Filed 12/17/19 Page 4of4

Territorial Jurisdiction of the United States, in violation of Title 18, United States Code, Section 661.
OVERT ACTS
In furtherance of the conspiracy and to effect the objects of the conspiracy, the following overt
acts, among others, were committed in the Northern District of California:
(a) SAN PEDRO brought aluminum foil and a dome magnet to the Sports Basement store
and subsequently used it to interfere with loss prevention devices; and
(b) TUASON hid merchandise in his underpants while inside the store,

in violation of Title 18, United States Code, Section 371, a Class A misdemeanor

COUNT TWO: (18 U.S.C. § 661 — Theft within Special Maritime and Territorial Jurisdiction)

On or about January 14, 2018, in the Northern District of California, within the Special Maritime

and Territorial Jurisdiction of the United States, the defendant,
MELISSA SAN PEDRO,

did take and carry away, with intent to steal and purloin, property of the Sports Basement store,
specifically one black-colored North Face brand jacket and one blue-colored Patagonia brand jacket, in
violation of Title 18, United States Code, Section 661, a Class A misdemeanor.
COUNT THREE: (18 U.S.C. § 661 — Theft within Special Maritime and Territorial Jurisdiction)

On or about January 14, 2018, in the Northern District of California, within the Special Maritime
and Territorial Jurisdiction of the United States, the defendant,

DOMINIC ONSTOTT TUASON,

did take and carry away, with intent to steal and purloin, property of the Sports Basement store,
specifically a pair of leather gloves and a pair of socks, in violation of Title 18, United States Code,

Section 661, a Class A misdemeanor.

DATED: Do apy bth ly, 2017 DAVID L. ANDERSON
United States Attorney

DENISE M. OKI
Special Assistant United States Attorney

i)

INFORMATION

 
